People v Anjudar (2019 NY Slip Op 01359)





People v Anjudar


2019 NY Slip Op 01359


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Sweeny, J.P., Manzanet-Daniels, Webber, Oing, Singh, JJ.


8511 2755/10

[*1]The People of the State of New York, Respondent,
vJonny Anjudar, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Michael C. Taglieri of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about April 23, 2015, which adjudicated defendant a level three predicate sex offender pursuant to the Sex Offender Registration Act (Correctional Law Art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in granting an upward departure based on the extent and egregiousness of defendant's history of sexual misconduct, including repeated instances while he was in custody. This background was not adequately accounted for in the risk assessment instrument, and it evinced a serious risk of reoffense (see generally People v Gillotti, 23 NY3d 841, 861 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2019
CLERK